DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DePaola, Jr. US 9,084,474) in view of Marx (1,041,315) and Kamm (1,869,753).
Claim 1
DePaola, Jr. discloses a utensil protection device (100) comprising a main body (defined by combination of base 106 and top 108) to store a head of a utensil therein 

a plurality of sealing members (104a and 104B) disposed on a first end of the tapered end of the main body within at least a portion of the main body capable to prevent the head of the utensil from contamination, such that the plurality of sealing members are prevented from moving within grooves (defined by space where the sealing members are disposed) on the main body; and a hinge (110) disposed on a side of the main body to facilitate movement of the main body from closed in a first position to at least partially opened in a second position (see figures 1 and 2).  DePaola, Jr. discloses the sealing members are used to prevent paint to shift within the interior of the main body (see column 4 lines 28-34).  DePaola, Jr. does not disclose the sealing members removably disposed in the first end of the main body, and the hinge disposed on a second end of the main body.  However, Marx discloses a utensil protection device (A) comprising sealing members (11) removably disposed within grooves of end portion of the protection device (see figures 1-3).  Marx discloses the sealing members are used to absorb any moisture running along a handle of the utensil contained within the protection device, wherein the sealing members can be removed as may be required (see page 2 lines 89-110 and page 3 lines 1-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing members being removable as taught by Marx for continued efficiency of absorbing moisture when the sealing members are moisture saturated.  Regarding the limitation of the location of the hinge being at the second end of the main body, Kamm discloses a brush preserving case comprising a hinge (defined by combination of 14, 15 and 16) opposite to an first end (defined by area where a handle of a brush protrudes) (see figures 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the utensil protection device having the hinge at a second end opposite a first end as taught by Kamm since it is a matter of design choice the location of the hinge in the utensil protection device. 
Claim 2
DePaola, Jr. and Kamm discloses the main body comprises a first section (106); and a second section (108) to pivot with respect to the first section (see figure 1).
Claim 3
DePaola, Jr. and Marx the plurality of sealing members comprises a first seal (104B) removably disposed within a first end of the first section; and a second seal (104A) removably disposed within a first end of the second section (see figure 1).
Claim 5
DePaola, Jr. further discloses each of the plurality of sealing members deforms in response to contact with at least a portion of the utensil.  DePaola, Jr. discloses the sealing members made from open cell foam (see abstract, column 2 lines 14-20, lines 40-41, column 3 lines 55-57, column 4 lines 25-28 and figure 1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DePaola, Jr. US 9,084,474), Marx (1,041,315) and Kamm (1,869,753) as applied to claim 3 above, and further in view of Bardwell (US 8,505,768).
DePaola, Jr. discloses the hinge being integral with the first and second sections of the main body (see figure 1).  DePaola, Jr as modified by Kamm does not disclose the hinge comprising first and second angled brackets.  However, Bardwell discloses a hinged box (2) comprising a first and second sections (4 and 6) each comprising hinged portions (28 and 30) including supports/angled brackets (36, 38, 40 and 42) disposed at ends of the sections capable to prevent movement of the first and second sections beyond a predetermined position in response to contact with at least a portion of the first and second sections, respectively (see figures 2A and column 6 lines 6-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to replace the hinge structure of DePaola, Jr. and Kamm for the hinge structure disclosed by Bardwell since it is recognize that both hinge structures are equivalent in the art and will perform the function of allowing one of the sections to pivot relative to the other between open and closed positions equally well.

Allowable Subject Matter
Claim 6 is allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot in view of a new ground of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736